DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0212697 to Wang et al. (“Wang”).  Regarding claim 1, Wang discloses a battery pack comprising a plurality of unit cells arranged side-by-side with short sides facing one another in the stacking direction, where each unit cells has positive and negative terminals respectively.  Wang at paragraphs [0047] and [0048].  The battery pack includes a protection circuit board.  Id. at paragraph [0044].  The battery pack further includes a battery temperature unit comprised of a plurality of battery temperature elements, each battery temperature element associated with a unit cell.  That includes at least 1st and 2nd battery temperature elements.  Id. at paragraph [0062] and Fig. 4.  As shown on the marked up version of Figure 4 of Wang below, the 2nd temperature element connects to 1st plate element (200a}.  The 1st plate element 200a extends to connect to the 1st temperature element, and the 2nd plate element (300) connects at one end to the 1st plate element at least via the underlying substrate and the 1st temperature element and at the other end to the protection circuit via tabs (500).


    PNG
    media_image1.png
    448
    668
    media_image1.png
    Greyscale

Further regarding claim 15, the 1st and 2nd plate elements are conductive structures of an integrated printed circuit board structure.
Further regarding claim 16, as can be seen above the 2nd plate element includes a tab portion, thereby extending its width beyond that of the 1st plate element’s.
Allowable Subject Matter
Claims 2-14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claims 2, 3, 13, and 14, although Wang teaches that currents are flowing through various parts of the printed circuit board to which the temperature elements are connected, nothing in Wang teaches or suggests that any of those currents should sum to equal another current.  Regarding claims 4-6 and 8-12, Wang is silent regarding ensuring that any of the conductive elements or tabs of substrate 200 are made of different metals.  Regarding claim 7, nothing in Wang teaches or suggests welding anything that could be considered to correspond to plate element one to anything that could be considered to correspond to plate element two.  Regarding claim 17, nothing in Wang teaches or suggests providing different dimensions of the various conductors used 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/               Examiner, Art Unit 1727